Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449.  These IDS has been considered.
Foreign Priority 
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). The certified copy has been placed in the file of record. 
Claim Objections
Claims 1-9 are objected to because of the following informalities:  
Claim 1 presently recites the limitation “Ge-Se-Te, Ge- Se-Te-As, and Ge-Se-Te-As-Si.” Where each symbol need to clarify what the exact name. For example: Ge for Germanium, Te for Tellurium etc.
Claim 2-9 is rejected for the same reason as being dependent on claim 1. Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-9 are rejected under 35 U.S.C. l12(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites “the first memory element layer including one of Ge-Se-Te, Ge- Se-Te-As, and Ge-Se-Te-As-Si, and a composition ratio of arsenic (As) component of each of the Ge-Se-Te-As and the Ge-Se-Te- Because the first part of the limitation recite “one of” where if we consider limitation Ge-Se-Te only, then the limitation “the Ge-Se-Te-As” is not clear. Similarly if we consider limitation Ge-Se-Te-As only, then the limitation “the Ge-Se-Te-As-Si” is not clear.
For the purpose of examination, the limitation will be treated as broadly as possible.
Claim 2-9 is rejected for the same reason as being dependent on claim 1. Appropriate corrections are required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148
USPQ 459 (1966), that are applied for establishing a background for determining 
obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows: 
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating
obviousness or nonobviousness. 

Claims 1-4, 8-9, 17-19, 21-23 and 26-27 are rejected under 35 U.S.C. 103(a) as being unpatentable over Fantini et al. (US Pat # 10163977).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification. 

Regarding independent claim 1, Fantini et al. teach a memory device, comprising: 
a word line; a bit line intersecting the word line (see Fig.1, Column 2, lines 54-67, column 3, lines 1-52, 110 wordline, 115 bit line); and
 a memory cell between of the word line and the bit line (see Fig.1, Column 2, lines 54-67, column 3, lines 1-52, 105 memory cell),
 wherein the memory cell includes: a first electrode connected to the word line; a second electrode connected to the bit line (see Fig.1, Column 2, lines 54-67, column 3, lines 1-52, top/botton electrode are first and second); and 
a first memory element layer formed between the first electrode and the second electrode, the first memory element layer including one of Ge-Se-Te, Ge- Se-Te-As, and Ge-Se-Te-As-Si, (see Fig.1, Column 2, lines 54-67, column 3, lines 1-52, (see Fig.1, Column 2, lines 54-67, column 3, lines 1-52, column 13, lines 54-67, column 14, lines 1-19) and
Even though Fantini et al. teach a composition ratio of arsenic (As) component of each of the Ge-Se-Te-As and the Ge-Se-Te-As-Si being ranging from 10% (0.1) to 35% (0.35) (see column 9, lines 29-38, claim 1 and 5) but silent exclusively about a composition ratio of arsenic (As) component of each of the Ge-Se-Te-As and the Ge-Se-Te-As-Si being greater than 0.01 and less than 0.17. However, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the teaching of Fantini et al. where specified As composition would produce similar result in order to enhance thermal stability without compromising drift and threshold voltage leakage.

Regarding claim 2, Fantini et al. teach all claimed subject matter as applied in prior rejection of claim 1 on which this claim depends.


Regarding claim 3, Fantini et al. teach all claimed subject matter as applied in prior rejection of claim 1 on which this claim depends.
Fantini et al. further teach wherein the memory cell further includes: a third electrode between the first electrode and the second electrode; and  Page 2 o 17Serial No. UnassignedAtty. Docket No. 285/1153 00 Preliminary a second memory element layer between the second electrode and the third electrode, the first memory element layer being between the first electrode and the third electrode (see Fig.1, Column 2, lines 54-67, column 3, lines 1-52, column 13, lines 54-67).  
Regarding claim 4, Fantini et al. teach all claimed subject matter as applied in prior rejection of claim 1 on which this claim depends.
Fantini et al. further teach wherein: the memory cell further includes a third electrode between the first electrode and the second electrode, and the first memory element layer includes a first selective element layer between the first electrode and the third electrode, and a second selective element layer between the second electrode and the third electrode (see Fig.1, Column 2, lines 54-67, column 3, lines 1-52, column 13, lines 54-59).  


Regarding claim 8, Fantini et al. teach all claimed subject matter as applied in prior rejection of claim 1 on which this claim depends.
Fantini et al. further teach  wherein the Ge-Se-Te includes a germanium(Ge) component with a composition ratio greater than 0.18 and less than 0.36. a selenium(Se) component with a composition ratio greater than 0.4 and less than 0.65, and a tellurium(Te) component with a composition ratio greater than 0.02 and less than 0.2 (see Fig.1, Column 2, lines 54-67, column 3, lines 1-52).  

Regarding claim 9, Fantini et al. teach all claimed subject matter as applied in prior rejection of claim 1 on which this claim depends.
Fantini et al. further teach wherein the memory cell is a multi-level cell (see Fig.1, Column 2, lines 54-67).  

Regarding independent claim 17, Fantini et al. teach a memory cell, comprising: 
a first electrode; 
a second electrode (see Fig.1, Column 2, lines 54-67, column 3, lines 1-52); and
a first memory element layer between the first electrode and the second electrode (see Fig.1, Column 2, lines 54-67, column 3, lines 1-52, column 13, lines 54-67), the first memory element layer including a material represented by one of Formulas 1 to 3 below: 

Even though Fantini et al. teach the first memory element layer including a material represented by one of Formulas with specific percentage of Germanium, Selenium and Tellurium (see Fig.1, Column 2, lines 54-67, column 3, lines 1-52, column 13, lines 54-67, column 14, lines 1-19, column 9, lines 1-53, Claim 1-6) but silent exclusively about 
GexSeyTez [Formula 1] 
wherein, in Formula 1, 0.18<x<0.36, 0.4<y<0.65, and 0.02<z<0.2; 
GexSeyTeAsp [Formula 2] 
wherein, in Formula 2, 0.18<x<0.36, 0.4<y<0.65, 0.02<z<0.18, and 0.01<p<0.17; and GexSeyTezAspSiq [Formula 3] 
wherein, in Formula 3, 0.14<x<0.32, 0.38<y<0.54, 0.02<z<0.18, 0.01<p<0.17, and  0.02<q<0.18. However, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the teaching of Fantini et al. where specified As composition would produce similar result in order to enhance thermal stability without compromising drift and threshold voltage leakage.

Regarding claim 18, Fantini et al. teach all claimed subject matter as applied in prior rejection of claim 17 on which this claim depends.
Fantini et al. further teach wherein the memory cell further includes: a third electrode between the first electrode and the second electrode; and a storage element layer between the first electrode and the third electrode, the first memory selective element layer being between the second electrode and the third electrode (see Fig.1, Column 2, lines 54-67, column 3, lines 1-52, column 13, lines 54-67).  

Regarding claim 19, Fantini et al. teach all claimed subject matter as applied in prior rejection of claim 17 on which this claim depends.
Fantini et al. further teach wherein: the memory cell further includes a third electrode between the first electrode and the second electrode, and  Page 4 of 7Serial No. UnassignedAtty. Docket No. 285/1153_ 00 Preliminary the first memory element layer includes a First chalcogenide layer between the first electrode and the third electrode, and a second chalcogenide layer between the second electrode and the third electrode (see Fig.1, Column 2, lines 54-67, column 3, lines 1-52, column 13, lines 54-67, column 14, lines 1-10).  


Regarding independent claim 21, Fantini et al. teach a memory device, comprising:
 a first word line extending in a first direction (see Fig.1, Column 2, lines 54-67, column 3, lines 1-52); 
a second word line spaced apart from the first word line in a third direction, perpendicular to the first direction, and extending in the first direction (see Fig.1, Column 2, lines 54-67, column 3, lines 1-52, column 13, lines 54-67, column 14, lines 1-19,); 
a bit line between the first word line and the second word line and extending in a second direction, perpendicular to the first direction and the third direction (see Fig.1, Column 2, lines 54-67, column 3, lines 1-52, column 13, lines 54-67); 
a first memory cell between the first word line and the bit line; and a second memory cell between the second word line and the bit line (see Fig.1, Column 2, lines 54-67, column 3, lines 1-52), wherein each of the first and second memory cells includes a first electrode, a second electrode and at least one 
Even though Fantini et al. teach a selective element layer or selector device 215 and memory element 220 with chalcogenide material (see column 6, lines 42-67) but silent exclusively about a storage element layer. However, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the teaching of Fantini et al. where memory layer would be called storage element layer in order to enhance thermal stability without compromising drift and threshold voltage leakage.

Regarding claim 22, Fantini et al. teach all claimed subject matter as applied in prior rejection of claim 21 on which this claim depends.
Fantini et al. further teach wherein the chalcogenide material includes a arsenic (As) component having a composition ratio greater than 0.01 and less than 0.17 (see Fig.1, Column 2, lines 54-67, column 3, lines 1-52, column 13, lines 54-67).  

Regarding claim 23, Fantini et al. teach all claimed subject matter as applied in prior rejection of claim 21 on which this claim depends.
Fantini et al. further teach wherein the chalcogenide material excludes a arsenic (As) component (see Fig.1, Column 2, lines 54-67, column 3, lines 1-40).  

Regarding claim 26, Fantini et al. teach all claimed subject matter as applied in prior rejection of claim 21 on which this claim depends.
Fantini et al. further teach wherein: each of the first and the second memory cells further includes a third electrode between the first electrode and the second electrode, and the memory element layer includes a first memory element layer between the first electrode and the third electrode, and a second memory element layer between the second electrode and the third electrode (see Fig.1, Column 2, lines 54-67, column 3, lines 1-52, column 13, lines 54-67).  

Regarding claim 27, Fantini et al. teach all claimed subject matter as applied in prior rejection of claim 26 on which this claim depends.
Fantini et al. further teach wherein: the first memory element layer is used as a selective layer, and the second memory element layer is used as a storage element layer (see Fig.1, Column 2, lines 54-67, column 3, lines 1-50).

Claims 5-7, 20 and 24-25 are rejected under 35 U.S.C. 103(a) as being unpatentable over Fantini et al. (US Pat # 10163977) in view of Takaura et al. (US Pub # 2009/0108247).

Regarding claim 5, Fantini et al. teach all claimed subject matter as applied in prior rejection of claim 1 on which this claim depends.
Fantini et al. are silent about wherein a size and a number of crystalline structures formed in the first memory element layer change based on a falling edge period of a write operation pulse.  
Takaura et al. teach wherein a size and a number of crystalline structures formed in the first memory element layer change based on a falling edge period of a write operation pulse (see Fig. 1-6, paragraph 0035-0037, 0039-0040, 0043-0046, 0054).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the teaching of Takaura et al. to the teaching of Fantini et al. regarding applying write operation pulse to form crystallization in order to program the memory with optimal resistance value and to provide high temperature reliable operation (see Takaura et al., paragraph 0008).
Further reason to combine the teachings of Takaura et al. and Fantini et al. is evidenced by virtue of their common field of endeavor, e.g. both are drawn towards composition of chalcogenide materials including set and reset operation.


Regarding claim 6, Fantini et al. teach all claimed subject matter as applied in prior rejection of claim 1 on which this claim depends.

Fantini et al. are silent about wherein a threshold voltage of the memory cell decreases as a falling edge period of a write operation pulse increases.  
Takaura et al. teach wherein a threshold voltage of the memory cell decreases as a falling edge period of a write operation pulse increases (see Fig. 1-6, paragraph 0035-0037, 0039-0040, 0043-0046, 0054).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the teaching of Takaura et al. to the teaching of Fantini et al. regarding applying write operation pulse to form crystallization in order to program the memory with optimal resistance value and to provide high temperature reliable operation (see Takaura et al., paragraph 0008).
Further reason to combine the teachings of Takaura et al. and Fantini et al. is evidenced by virtue of their common field of endeavor, e.g. both are drawn towards composition of chalcogenide materials including set and reset operation.

Regarding claim 7, Fantini et al. teach all claimed subject matter as applied in prior rejection of claim 6 on which this claim depends.
Fantini et al. are silent about wherein the write operation pulse is applied to the memory cell after a read operation is performed and before a next read operation.  
Takaura et al. teach wherein the write operation pulse is applied to the memory cell after a read operation is performed and before a next read operation (see Fig. 1-6, paragraph 0035-0037, 0039-0040, 0043-0046, 0054).


Regarding claim 20, Fantini et al. teach all claimed subject matter as applied in prior rejection of claim 17 on which this claim depends.

Fantini et al. are silent about wherein a threshold voltage of the memory cell decreases as a falling edge period of a write operation pulse increases.  
Takaura et al. teach wherein a threshold voltage of the memory cell decreases as a falling edge period of a write operation pulse increases (see Fig. 1-6, paragraph 0035-0037, 0039-0040, 0043-0046, 0054).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the teaching of Takaura et al. to the teaching of Fantini et al. regarding applying write operation pulse to form crystallization in order to program the memory with optimal resistance value and to provide high temperature reliable operation (see Takaura et al., paragraph 0008).
Further reason to combine the teachings of Takaura et al. and Fantini et al. is evidenced by virtue of their common field of endeavor, e.g. both are drawn towards composition of chalcogenide materials including set and reset operation.

Regarding claim 24, Fantini et al. teach all claimed subject matter as applied in prior rejection of claim 21 on which this claim depends.
Fantini et al. are silent about wherein a size and a number of crystalline structures formed in the memory element layer change based on a falling edge period of a write operation pulse.  
Takaura et al. teach wherein a size and a number of crystalline structures formed in the memory element layer change based on a falling edge period of a write operation pulse (see Fig. 1-6, paragraph 0035-0037, 0039-0040, 0043-0046, 0054).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the teaching of Takaura et al. to the teaching of Fantini et al. regarding applying write operation pulse to form crystallization in order to program the memory with optimal resistance value and to provide high temperature reliable operation (see Takaura et al., paragraph 0008).


Regarding claim 25, Fantini et al. teach all claimed subject matter as applied in prior rejection of claim 21 on which this claim depends.
Fantini et al. are silent about wherein the chalcogenide material alters a threshold voltage of the first and second memory cells based on a falling edge period of a write operation pulse.  
Takaura et al. teach wherein the chalcogenide material alters a threshold voltage of the first and second memory cells based on a falling edge period of a write operation pulse (see Fig. 1-6, paragraph 0035-0037, 0039-0040, 0043-0046, 0054).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the teaching of Takaura et al. to the teaching of Fantini et al. regarding applying write operation pulse to form crystallization in order to program the memory with optimal resistance value and to provide high temperature reliable operation (see Takaura et al., paragraph 0008).
Further reason to combine the teachings of Takaura et al. and Fantini et al. is evidenced by virtue of their common field of endeavor, e.g. both are drawn towards composition of chalcogenide materials including set and reset operation.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A BASHAR whose telephone number is 469-295-9277.  The examiner can normally be reached on 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard T Elms can be reached on 5712721869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MOHAMMED A BASHAR/Primary Examiner, Art Unit 2824